internal_revenue_service national_office technical_advice_memorandum september 860e tam-156749-02 cc fip b01 number release date third party contact none index uil no case-mis no chief appeals_office taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference -------------------------------------------------- --------------------------------- -------------------------------- ---------------- --------------- --------------------------- legend taxpayer year year dollar_figurea dollar_figureb dollar_figurec dollar_figured date issue -------------------------------------------------- ------- ------- --------------- --------------- --------------- --------------- --------------------- if a consolidated_group of corporations includes both life and non-life members are the excess_inclusion rules of sec_860e of the internal_revenue_code applied at the subgroup level or the consolidated_group level conclusion if a consolidated_group of corporations includes both life and non-life members the excess_inclusion rules of sec_860e are applied at the consolidated_group level tam-156749-02 facts taxpayer is the common parent of an affiliated_group_of_corporations that files a in year and year at least one member of both the life group and the non- consolidated federal_income_tax return consolidated_group the affiliated_group includes a life_insurance_company subgroup life group and a non-life insurance_company subgroup non-life group life group held residual interests as defined in sec_860g in a real_estate_mortgage_investment_conduit remic in year the non-life group’s total excess inclusions under sec_860e were dollar_figurea for year taxpayer reported zero taxable_income for the non-life group under sec_1_1502-47 of the income_tax regulations and a net_operating_loss for the non-life group as defined in sec_1_1502-47 also in year the life group’s total excess inclusions under sec_860e were dollar_figureb for year the life group reported partial life_insurance consolidated_taxable_income under sec_1 a without consideration of excess inclusions in an amount that was greater than the total excess inclusions for both subgroups dollar_figurea dollar_figureb on taxpayer’s year consolidated federal_income_tax return taxpayer increased its consolidated_taxable_income by dollar_figurea the amount of the non-life group’s total excess inclusions taxpayer reported zero taxable_income for the non-life group for year under sec_1_1502-47 resulting from a carry forward of the non-life group’s net_operating_loss in year also in year the life group’s total excess inclusions under sec_860e were dollar_figured for year the life group reported partial life_insurance consolidated_taxable_income under sec_1_1502-47 without consideration of excess inclusions in an amount that was greater than the total excess inclusions for both subgroups dollar_figurec dollar_figured on taxpayer’s year consolidated federal_income_tax return taxpayer increased its consolidated_taxable_income by dollar_figurec the amount of the non-life group’s total excess inclusions year and dollar_figurec for year taxpayer argued that the total aggregate excess inclusions for both its life and non-life subgroups must only be exceeded by the consolidated_taxable_income at the consolidated_group level the agent denied the claim_for_refund in full on date taxpayer filed a claim_for_refund and reduced its income by dollar_figurea for in year the non-life group’s excess inclusions under sec_860e were dollar_figurec tam-156749-02 law and analysis sec_860e defines excess_inclusion as with respect to any residual sec_860e states that the taxable_income of any holder of a residual sec_1_860e-1 provides in part that the taxable_income of any holder of sec_860g defines residual_interest as an interest in a remic which is issued on the startup_day which is not a regular_interest and which is designated as a residual_interest interest in a remic for any calendar_quarter the excess if any of the amount taken into account with respect to such interest by the holder under sec_860c over the sum of the daily accruals with respect to that interest for days during the calendar_quarter while held by the holder interest in a remic for any taxable_year may not be less than the excess_inclusion for such taxable_year with respect to affiliated groups sec_860e provides that the members of an affiliated_group filing a consolidated_return are treated as one taxpayer for purposes of the excess_inclusion rules of sec_860e a residual_interest for any taxable_year is in no event less than the sum of the excess inclusions attributable to that holder’s residual interests for the taxable_year furthermore sec_1 860e- a provides that if a holder of a remic residual_interest is a member_of_an_affiliated_group filing a consolidated_income_tax_return the taxable_income of the affiliated_group cannot be less than the sum of the excess inclusions attributable to all residual interests held by members of the affiliated_group thus for purposes of sec_860e in the case of an affiliated_group_of_corporations filing a consolidated_income_tax_return the comparison of taxable_income to excess inclusions is made at the consolidated_group level rather than at the separate member level return the issue is whether the subgroup approach of sec_1_1502-47 requires that the comparison of taxable_income with excess inclusions mandated by sec_860e be made at the subgroup level sec_1_1502-47 provides that the regulations adopt a subgroup_method to determine consolidated_taxable_income for a life-nonlife consolidated_group under the subgroup approach of sec_1_1502-47 each subgroup first calculates subgroup income or loss by treating each subgroup as the group under sec_1_1502-11 at that point sec_1_1502-47 provides that the consolidated group’s consolidated_taxable_income is computed on a group basis as the sum of each subgroup’s income as offset by losses of the other subgroup as allowable under sec_1503 and sec_1_1502-47 sec_1_1502-47 provides that the consolidated group’s tax is the tax imposed under sec_11 on the consolidated_taxable_income and the tax imposed by sec_1201 on the group’s consolidated net_capital_gain however in the case of a life-nonlife group filing a consolidated income_tax the requirement that life-nonlife groups calculate their taxable_income initially on tam-156749-02 a subgroup basis does not require the comparison of excess inclusions to taxable_income to be made on a subgroup basis the comparison of excess inclusions to taxable_income under sec_860e is not part of the calculation of consolidated_taxable_income but a requirement that once consolidated_taxable_income is calculated consolidated_taxable_income may not be less than the aggregate excess inclusions of the members because this comparison is not part of the calculation in arriving at subgroup taxable_income the subgroup rules do not literally apply companies sec_860e requires the comparison be made with consolidated_taxable_income sec_1_1502-47 generally provides that the rules of this section calculating the income or loss of each subgroup preempt any inconsistent rules in other consolidated_return sections however sec_860e and not the consolidated_return provisions provides that the excess_inclusion rules be applied at the consolidated_group level affiliated_group_of_corporations filing a consolidated_return in the instant case pursuant to sec_1_1502-47 the life-nonlife regulations do not preempt the normal consolidated_return rules and thus the normal consolidated_return rules apply in a consolidated_return without the combination of both life and nonlife caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
